Citation Nr: 0903076	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  05-19 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
schizophrenia, undifferentiated type, prior to August 11, 
2003.

2.  Entitlement to an evaluation in excess of 30 percent for 
schizophrenia, undifferentiated type, from August 11, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1960 to April 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in February 
2003 and September 2004 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona.


REMAND

A.  Schizophrenia

In March 1963, the veteran was assigned a total disability 
rating for schizophrenia.  This disability rating was 
progressively reduced to 10 percent over the next 7 years.  
In March 1973, the veteran submitted a claim for an 
evaluation in excess of 10 percent for schizophrenia, which 
was denied by a June 1973 rating decision.  In September 
1973, the veteran submitted a notice of disagreement as to 
the rating action in June 1973; however, RO did not issue a 
statement of the case.  See 38 C.F.R. § 19.28 (2008).

In August 2003, the veteran filed another claim for an 
increased evaluation for his schizophrenia.  This claim was 
denied in February 2004.  The veteran submitted a timely 
notice of disagreement in November 2004.

In April 2005, the RO simultaneously issued two statements of 
the case; one in response to the veteran's September 1973 
notice of disagreement and the other addressing his November 
2004 notice of disagreement.  

Thereafter, in June 2005, the veteran filed substantive 
appeals to both statements of the case.  In a subsequent 
supplement statement of the case dated in November 2006, an 
increase to 30 percent was granted for the veteran's 
service-connected psychiatric disorder, effective from August 
11, 2003.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary.

Because the veteran was not issued a statement of the case 
until April 2005 with respect to his September 1973 notice of 
disagreement, this claim remained pending for more than 31 
years.  Since March 1973, the date of the veteran's claim at 
issue herein, the relevant diagnostic code and regulations 
have undergone two substantive amendments: first, on February 
3, 1988, and again on November 7, 1996.  Because the 
veteran's September 1973 notice of disagreement remained 
pending during these amendments, the March 1973 claim must be 
evaluated under each of the 3 iterations of the applicable 
diagnostic code and regulations (i.e., from March 1973 to 
February 2, 1988; from February 3, 1988 to November 6, 1996; 
and from November 7, 1996 to the present).  Moreover, the 
veteran has not been provided with notice of the substantive 
changes to the operative diagnostic code and regulations.  
Accordingly, the veteran has not been properly notified of 
the applicable criteria under which his claim will be 
evaluated.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Moreover, no requests for medical evidence were issued by the 
RO for the March 1973 claim between June 1973 and April 2005.  
Therefore, prior to evaluating the claim, the RO must request 
that the veteran provide or identify treatment records 
concerning his service-connected schizophrenia since the June 
1973 rating decision.  

Thus, the Board remands this issue in order for the RO to 
provide the veteran proper notice of the 3 iterations of the 
applicable diagnostic code and regulations, to request that 
the veteran provide or identify relevant medical records 
between June 1973 and April 2005, and to evaluate the 
veteran's claim pursuant to the 3 iterations of the 
applicable diagnostic code and regulations.

B.  Hearing Loss and Tinnitus

In March 2006, the veteran filed an informal claim seeking 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The RO denied these claims in a November 2006 
rating decision.  In March 2007, the veteran submitted a 
notice of disagreement with respect to the RO's November 2006 
rating decision; however, the RO did not issue the veteran a 
statement of the case.

Consequently, the Board remands these issues for the RO to 
issue a statement of the case and to give the veteran an 
opportunity to perfect an appeal of such issues by submitting 
a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 
238 (1999).


C.  Total Disability Based on Individual Unemployability

In September 2003, the veteran filed a claim for total 
disability based on individual unemployability (TDIU), which 
was denied by the RO by a September 2004 rating decision.  In 
March 2004, the veteran submitted a notice of disagreement to 
this action; however, a statement of the case has not been 
issued.

Consequently, the Board remands these issues for the RO to 
issue a statement of the case and to give the veteran an 
opportunity to perfect an appeal of such issues by submitting 
a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is remanded for the following action:

1.  The RO must review the claims 
folder and ensure that all notification 
and development action required by law, 
to include as enumerated in Vazquez- 
Flores v. Peake, 22 Vet. App. 37 
(2008), is fully complied with and 
satisfied.

2.  The RO must contact the veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for schizophrenia 
since June 1973.  The RO must then 
obtain copies of the related medical 
records that are not already in the 
claims file.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after 
making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

3.  With respect to the veteran's 
service connection claims for TDIU and 
bilateral hearing loss and tinnitus, 
the RO must provide the veteran and his 
representative with a statement of the 
case addressing these issues.  The 
veteran and his representative are 
reminded that to vest the Board with 
jurisdiction over the increased rating 
issues, a timely substantive appeal to 
the November 2006 and September 2004 
rating decisions denying these claims 
must be filed.  38 C.F.R. § 20.202 
(2000).  If the veteran perfects the 
appeal as to any issue, the case must 
be returned to the Board for appellate 
review.  The veteran must be advised of 
the necessity of filing a timely 
substantive appeal if he wants the 
Board to consider these issues.

4.  Once these actions have been 
completed, the RO must re-adjudicate 
the veteran's claim on appeal, taking 
into consideration any newly acquired 
evidence.  If the benefit remains 
denied, a Supplemental Statement of the 
Case must be provided to the veteran 
and his representative.  With respect 
to this issue for an increased 
evaluation for his service-connected 
schizophrenia, the RO must provide the 
veteran with notice of the diagnostic 
code and regulations applicable to his 
claim over the entire course of the 
appeal (i.e., from September 1973 to 
the present).  The RO must make clear 
which iteration of the diagnostic code 
and regulations applies to each of the 
3 relevant periods of time in this case 
(i.e., from March 1973 to February 2, 
1988; from February 3, 1988 to November 
6, 1996; and from November 7, 1996 to 
the present).  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, the 


veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


